DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 08/08/2022. Claims 1-14 have been cancelled. Claims 15-28 are new. Claims 15-28 are currently pending. 

Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 is missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “an element” on the second end portion. Claim 19 then recites “said element having at least one slot,” which is generally confusing. This reads as though the element is the second end portion and the slot is on the element. Presumably this was intended to recite “said element being at least one slot” or similar. Claim 24 has the same issue. Appropriate correction is required. 
Similarly, claim 20 then recites two slots on the first and second end portions, however, claim 20 depends from claims 15, 16, and 19. Claim 16 already recited “at least one slot” on the first end, and, claim 19 already recited “said element having at least one slot,” which was defined on the second end. Therefore, “including two slots” in claim 20 overlaps with slots already claimed and lacks proper antecedent basis. Presumably this was intended to recite “the at least one slot further includes two slots” or similar. Appropriate correction is required. 
Claims 21 and 25 have the same issue as claim 20. Since at least one slot was already recited, the claim should reference and expand on “the at least one slot” when claiming two slots. Appropriate correction is required. 
Claims 20 and 21 also recite “further including two slots positioned on respective side portions of the opening in said first end portion and said second end portion,” however, there is no opening claimed on the second end portion in claim 16 or 19, therefore, it is unclear if this recitation was intended to claim slots on the second end portion as well as the first end portion or if the language “and said second end portion to enable” is merely intended to be positioning language. Appropriate correction is required. 
Claim 23 line 6 recites “said one of said end portions.” There is insufficient antecedent basis for this limitation in the claim. Presumably this was intended to be “said first one of said end portions.” Appropriate correction is required. 
Claim 26 recites the second end portion having a slot, however, claim 24 already recited a slot. Therefore, it is unclear if this is a second slot or the slot already claimed. Appropriate correction / antecedent basis is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 appears to be a duplicate of claim 25, but depends on claim 26 which depends on claim 25, therefore, claim 27 does not further limit this claim string. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-21 and 23-28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Clephan (US PGPub. No. 2020/0009467 A1).
In Reference to Claims 15-21
(Claim 15) A holder for an inflatable balloon, comprising an elongate blank (items 10/200, fig’s 1 and 2) formed from biodegradable material (paragraph 0015 and 0021) and having a mid region located centrally within said elongate blank (central region 30 where item 40 is located, fig. 2), and end regions of said elongate blank extending oppositely from said mid region to end portions at opposite extremities of said elongate blank (items 260 and 270, fig. 2), an opening in a first end portion located at one extremity of said elongated blank (item 80 in end 270, fig. 2), and a second end portion located in the opposite extremity of said elongate blank (end 260, fig. 2), said opening being adapted for receiving the inflation stem of an inflated balloon there through (paragraph 0051 lines 22-27), said mid region of said elongate blank being foldable along a line to enable the elongate blank to be folded at said mid region to bring said first end portion and said second end portion together in position to engage an inflated balloon by said first end portion and said second end portion coming together (foldable along item 50 or item 60 or both, fig. 2);
(Claim 16) including at least one slot adjacent said opening to receive and pinch a portion of the stem of an inflated balloon (items 70/120 in end 270, fig. 2), the second end portion of said elongate blank having an element configured to align with said first end portion when said elongate blank is folded upon itself to bring said element into alignment with said first end portion (any of the elements on item 260, fig’s 1-3, such as slots 120 or opening 80);
(Claim 17) including an opening in said second end portion of said elongated blank (item 80 in end 260, fig. 2), said second end portion of said elongated blank having a slot adjacent said opening in said second end portion of said elongated blank (item 120 in end 260, fig. 2);
(Claim 18) said elongate blank being folded upon itself to bring said second end portion into alignment with said first end portion into a configuration serving to hold the balloon stem there between (fig’s 3 and paragraph 0055) with said slots in alignment to receive and pinch the stem of the inflated balloon whereby the stem of the inflated balloon would be stretched to fit within the aligned slots to further grip the stem of the balloon between said first end portion and said element (fig’s 3 and paragraph 0055, also note much of this is functional language / an intended use);
(Claim 19) said elongate blank being folded upon itself to bring said second end portion into alignment with said first end portion into a configuration serving to hold the balloon stem there between (fig’s 3 and paragraph 0055); said element having at least one slot (item 120 of end 260, fig. 2) to align with said at least one slot of the first end portion to receive and pinch the stem of the inflated balloon whereby the stem of the inflated balloon would be stretched to fit within the aligned slots to further grip the stem of the balloon between said first end portion and said element (fig’s 3 and paragraph 0055, also note much of this is functional language / an intended use);
(Claim 20) further including two slots positioned on respective side portions of the opening in said first end portion and said second end portion (items 70/120 on end 270 and items 120 on end 260, fig. 2; also note this is unclear) to enable the stem of the inflated balloon to be wrapped around the aligned first end portion and said element to more securely pinch the stem of the inflated balloon (fig’s 3 and paragraph 0055; also note this is functional language / an intended use);
(Claim 21) further including two slots positioned on respective side portions of the opening in said first end portion (items 70/120 in end 270, fig. 2) and said second end portion (items 120 in end 260, fig. 2; also note this is unclear) to enable the stem of the inflated balloon to be wrapped around the aligned first end portion and said element to more securely pinch the stem of the inflated balloon (fig’s 3 and paragraph 0055; also note this is functional language / an intended use).

In Reference to Claim 23-27
Clephan teaches (Claim 23) A holder for receiving an inflatable balloon, comprising an elongate blank (items 10/200, fig’s 1 and 2) formed from biodegradable material (paragraph 0015 and 0021) and having a mid region located centrally within said elongate blank (central region 30 where item 40 is located, fig. 2), and end regions of said elongate blank extending oppositely from said mid region to end portions at opposite extremities of said elongate blank (items 260 and 270, fig. 2), an opening located within a first one of said end portions (item 80 in end 270, fig. 2), said opening being adapted for receiving the inflation stem of an inflated balloon (paragraph 0051 lines 22-27), and at least one slot located within said one of said end portions and adjacent said opening to receive and pinch the stem of the inflated balloon (items 70/120 in end 270, fig. 2), the other of said end portions of said elongate blank having an element configured to align with said first end portion when said elongate blank is folded upon itself at said mid region to bring said element into alignment with the first end portion to be able to hold an inflated balloon (end 280, fig. 2, any of items 120 or 80, also note much of this is functional / intended use language);
(Claim 24) said elongate blank being folded upon itself at said mid region to bring said element into alignment with the first end portion into a configuration to hold the balloon there between (at item 50 or 60 or both, fig’s 3; paragraph 0051; also note this is functional / intended use language); said element having at least one slot to align with said at least one slot of the first end portion (items 120 on end 260, fig. 2) to receive the stem of the inflated balloon whereby the stem of the inflated balloon would be stretched to fit within the aligned slots to further grip the stem of the balloon between said first end portion and said element (fig’s 3; again note this is merely functional / intended use language); 
(Claim 25) further including two slots positioned on respective side portions of the opening in said first end portion to enable the stem of the inflated balloon to be wrapped around the aligned first end portion and said element to pinch the stem of the inflated balloon (items 70 and 120 in end 270, fig. 2; also note much of this is functional / intended use language); 
(Claim 26) including an opening in said second end portion of said elongated blank (item 80 in end 260, fig. 2), said second end portion of said elongated blank having a slot adjacent said opening in said second end portion of said elongated blank (items 120 in end 260, fig. 2);
(Claim 27) further including two slots positioned on respective side portions of the opening in said first end portion to enable the stem of the inflated balloon to be wrapped around the aligned first end portion and said element to pinch the stem of the inflated balloon (items 70 and 120 in end 270, fig. 2; also note much of this is functional / intended use language).

In Reference to Claim 28
(Claim 28) A method of providing a holder formed from biodegradable material (paragraph 0015 and 0021) and including an elongate blank (items 10/200, fig’s 1 and 2) having a mid region located centrally within said elongate blank (central region where item 40 is located, fig. 2), and end regions of said elongate blank extending oppositely from said mid region to end portions at opposite extremities of said elongate blank (items 260 and 270, fig. 2), including inserting the end region of the inflation stem of an inflatable balloon into an opening in a first end portion of an elongate blank (item 80 in end 270, fig. 2) and folding the elongate blank along a mid region of the elongate blank (along item 50, 60, or both) to bring the end portions at opposite extremities of said elongate blank together to hold an inflated balloon (fig. 3 and paragraph 0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Clephan.
In Reference to Claims 15-21 and 23-28
	The examiner believes all the limitations of these claims is taught in Clephan, as discussed above. However, in the alternate view that the end regions of Clephan (items 260/270, fig. 2, and paragraph 0051) are not at “extremeties” of the blank due to the fact that the additional elements of handles (items 140/150) are provided on the device, an alternate rejection is set forth below: 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have omitted the handles of Clephan (thus leaving end regions 260/270 as end extremities) or, alternately, to have rearranged / reversed the handles and end regions making end regions at the extremities and the handles between the mid section (item 30) and the end regions merely as a matter of engineering design choice, since, it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); reversal of parts is an obvious modification, see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); and, omission of an element is obvious if the function of the element is not desired, see Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). 
All of the elements providing the function of a balloon closure mechanism are located in regions 260, 270, and 30. Therefore, merely omitting the handles would produce a device with the end regions at “extremities” without changing the operation of the closure mechanism and is, therefore, merely a matter of engineering design choice. If handles were not desired, they could be removed and the operation of the device would not change. 
Further, even if the handles are retained, merely reversing / rearranging the location of the handles / end regions would not change the operation of the device. As long as the end regions are symmetrically aligned, they can still mate in order to provide a balloon closure, therefore, this minor rearrangement of parts is not a patentable advance.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Clephan in view of DeNyse, Jr. (US PGPub. No. 2014/0338155 A1)
In Reference to Claim 22
 	Clephan teaches all of claim 15 as discussed above. 
	Clephan fails to teach the mating tabs and slots of claim 22.
DeNyse teaches (Claim 22) [a] first end portion and [a] second end portions having mating tabs and slots to enable a receptacle to be formed for holding the inflated balloon as the elongate member is folded along its mid region to bring said first and second end portions into engagement (items 25, 27, 29, 31, and 32, fig’s 1-6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the balloon sealing device of Clephan with the feature of tabs and slots as taught by the balloon sealing device of DeNyse for the purpose of providing more reliable and positive closure of the device as taught by DeNyse (paragraph 0009), making the device more reliable, and more attractive to the users. 



Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
Applicant’s argument that items 80 are formed in “mid-regions” and not “end-regions” is not persuasive. Fig. 2 shows three distinct sections that the examiner uses to read on the claimed limitations. The sections to the right and left of fold lines 60 and 50, respectively, referenced as items 260 and 270, which are proximal and distal end regions (see paragraph 0051, describing items 260 and 270 as proximal and distal ends); and, a central region 30 between items 50 and 60 where item 40 is located. Items 80 are located in these end regions, meeting the claim limitations. The broadest reasonable interpretation of the claim language has been used. Merely because the device also has handles (items 140/150) does not obviate this interpretation. Further, even if a narrower interpretation of the term “extremities” is used, an alternate rejection is set forth. See action above for further details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711